DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          FUTO CHARLES,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-1334

                         [December 17, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Joseph George Marx,
Judge; L.T. Case No. 502008CF009440A.

  Jonathan E. Jordan of Rier Jordan, P.A., Miami, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.